Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000590
                                                      09-OCT-2013
                                                      09:21 AM



                           SCWC-12-0000590

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         CALVIN D. ELIZARES,
                  Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000590; S.P.P. NO. 11-1-0015(2))

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            It appearing that the judgment on appeal in the above-

 referenced matter not having been filed by the Intermediate Court

 of Appeals at the time the application for writ of certiorari was

 filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2011); see

 also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

 (2012),

            IT IS HEREBY ORDERED that Petitioner/Petitioner-

 Appellant’s application for writ of certiorari, filed October 7,

 2013, is dismissed without prejudice to re-filing the application

 pursuant to HRAP Rule 40.1()a) (2012)   (“The application shall be
filed within thirty days after the filing of the intermediate

court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).

          DATED:   Honolulu, Hawai#i, October 9, 2013.

Calvin D. Elizares,              /s/ Mark E. Recktenwald
petitioner pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack




                                 2